Citation Nr: 1728674	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-26 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of oncocytoma, status post nephrectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In April 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDING OF FACT

The Veteran's kidney disorder, diagnosed as oncocytoma, status post nephrectomy, did not manifest during service or within one year of separation, and is not otherwise related to service, to include radiation exposure therein.


CONCLUSION OF LAW

The criteria for establishing service connection for a kidney disorder diagnosed as oncocytoma, status post nephrectomy, have not been met.  38 U.S.C.S. §§ 1101, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his kidney disorder, diagnosed as oncocytoma, for which he underwent a nephrectomy in January 2006, is the result of ionizing radiation exposure in service.  Significantly, he does not contend that his kidney disorder first manifested during service or within a presumptive period.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

As to diseases related to ionizing radiation, there are three ways in which a Veteran may be service connected.  First, there are certain types of cancer which will be presumptively service connected in a radiation-exposed Veteran, including cancer of the urinary tract, which includes the kidney.  See 38 U.S.C.S. § 1112(c); 38 C.F.R. § 3.309(d) (2016).  Second, 38 C.F.R. § 3.311(b)(2016) includes a list of "radiogenic diseases," including kidney cancer, which may be service connected in Veterans exposed to ionizing radiation provided that certain conditions specified in that regulation, including dates of manifestation, are met.  However, here, the Veteran does not have kidney cancer, as is discussed further below.  Thus, the foregoing regulations do not apply.  

Nevertheless, the Veteran may still establish direct service connection for his kidney disorder claimed to be a result of exposure to ionizing radiation by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In this case, the Board finds that the Veteran has a current disability, as ongoing private treatment notes show that the Veteran underwent a right nephrectomy in January 2006 for an oncocytoma.  The Board recognizes that the Veteran's initial September 2012 claim was for "cancer" and loss of right kidney due to ionizing radiation, and that there are references in private treatment records to a history of renal cell carcinoma or kidney cancer.  However, the February 2006 pathology report clearly states that the final pathological diagnosis related to the Veteran's right kidney as "right kidney, nephrectomy: renal oncocytoma, benign cortical cyst."  Furthermore, the Veteran's April 2017 testimony, as well as the records from the Veteran's treating urologist, support that the Veteran did not have and is not claiming kidney cancer, despite his initial characterization of the claim.  Thus, the Board concedes a current kidney disability diagnosed as an oncocytoma, but it does not concede kidney cancer and, as stated, the presumptive regulations pertaining to kidney cancer do not apply.

Next, regarding in-service incurrence, the record shows that the Veteran was exposed to ionizing radiation in service.  Specifically, service personnel and treatment records show that the Veteran served as a surgical technician on active duty, during which time he was periodically exposed to gamma radiation.  In January 1964, just prior to separation, his cumulative total dose was 00.112 based on readings from a pocket dosimeter, though the Veteran has testified as to his belief that he had more exposure.  Thus, the in-service incurrence element has also been met.  As the first two elements of direct service connection have been met, the remaining question is whether there is a nexus between the Veteran's kidney oncocytoma and his radiation exposure in service.

In this case, the record does not show competent evidence of such an association.  Indeed, the only probative evidence of nexus of record weighs against the claim.  In this regard, private treatment records show that in April 2012, the Veteran requested a letter from his treating provider to support his contention that radiation from his military service may have caused the oncocytoma.  However, the treating physician stated that he could not help with the letter because "[t]here's no scientific evidence for that."  Also of record is an internet article from the National Kidney Institute submitted by the Veteran concerning oncocytomas; however, the article simply discusses oncocytomas, including as part of a familial or hereditary condition, and does not otherwise suggest any association between the "benign kidney growth" and radiation exposure.  

The Board recognizes that the Veteran has not been afforded an examination regarding his kidney oncocytoma service connection claim, but, as discussed, there is no evidence of a kidney oncocytoma in service or for many years thereafter, and there is no competent evidence suggesting the current condition is related to service.  While the Veteran has testified as to various research he has come across supporting an association, he has not submitted any such evidence.  Indeed, the Veteran was informed during his April 2017 Board hearing of precisely what evidence was needed to establish his claim, to include evidence suggesting an association between the oncocytoma and radiation exposure would be required in order for the Board to develop the claim further and obtain a medical opinion.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Given the Veteran's testimony as to the existence of such evidence, the record was also held open following the hearing for the submission of such evidence.  However, to date, the Veteran has not submitted evidence of his research, or any other evidence suggestive of an association between oncocytomas and radiation exposure.  

Accordingly, absent competent evidence suggestive of an association between oncocytomas and the Veteran's service, to include radiation exposure therein, a VA examination and opinion for the oncocytoma condition is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

As a final matter, the Board acknowledges the Veteran's sincere belief that his kidney oncocytoma is related to his radiation exposure in service.  However, as a lay person, he has not shown that he has specialized training sufficient to diagnose an oncocytoma or to render an opinion as to the cause of his kidney condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a kidney condition, including oncocytomas, are matters not capable of lay observation, and require medical expertise to determine.  The Board recognizes that the Veteran served as an operating room technician during his service and likely had some degree of medical training.  However, there is nothing to support that the training and service as a surgical technician received over 50 years ago qualifies him to render a competent medical opinion.  Indeed, during his April 2017 hearing, the Veteran acknowledged his status as a layperson.  Accordingly, the Veteran's opinion as to the etiology of his kidney condition is not competent medical evidence.  

In summary, the preponderance of the probative evidence indicates that the Veteran's kidney oncocytoma resulting in a right nephrectomy was not shown in service or for many years thereafter, and that the current kidney condition is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107 (b)(LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for residuals of oncocytoma, status post nephrectomy.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


